DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Response to Amendment
This action is in response to the RCE filed on 01/18/2022. The amendments filed on 01/18/2022 have been entered. Accordingly Claims 1-3 and 6-16 are pending. Claim 16 is new.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mankodi et. al. (U.S. 20170034615, EFD July 29, 2015)(hereinafter, “Mankodi”), Satomi et. al. (U.S. 20150208933, July 30, 2015)(hereinafter, “Satomi”), Cartledge et. al. (U.S. 20150360030, EFD June 12, 2015)(hereinafter, “Cartledge”) and MacLaughlin (U.S. 20100331631, December 30, 2010)(hereinafter, “MacLaughlin”).
Regarding Claim 1, Mankodi teaches: A measurement apparatus (Figs. 2-3) comprising: an insertion portion insertable in an external ear canal (“FIG. 2 shows an earphone 10. The earphone 10 may include a stem 12 for positioning cabling and the like, an acoustic driver module 14, and an ear interface 16, sometimes called an ear tip.” [0017]);  
5a pressing portion configured to press a concha when the insertion portion is inserted in the external ear canal (Fig. 3, element 18, “…the sealing structure 18 contacts at the entrance to the ear canal under the”,[0021]);
a contact portion configured to come into contact with a tragus to clamp the tragus when the concha is pressed by the pressing portion (Fig. 3, element 20, “The positioning and retaining structure 20 is on the opposite side of the earphone from the sensor module 100, such that as the positioning and retaining structure presses into the anti-helix in one direction, arrow 110, it results in the sensor being pressed in substantially the opposite direction, arrow 112, against the tragus. Thus, the positioning and retaining structure not only holds the earphone in the ear, it holds the sensor against the skin so that a reliable optical signal can be read from the skin.”, [0020]); 
a sensor mounted on the contact portion and configured to acquire 10biological measurement output at the tragus when the contact portion is in contact with the tragus (Fig. 3, element 100, sensor module, [0021]).

Mankodi does not explicitly teach: wherein the contact portion includes a first projection and a second projection, and wherein the first projection is positioned towards a back of a subject's head when the subject wears the measurement apparatus, the second projection is positioned toward a front of the subject's head when the subject wears the measurement apparatus, wherein a concave recess formed between the first and second projections is conformed to receive the tragus therein, and the insertion portion extends outwardly from a distal end of the first projection.
Mankodi does not explicitly teach wherein the sensor comprises a first optical emitter located on the first projection and a first optical detector located on the first projection and configured to detect light emitted from the first optical emitter and scattered by the tragus, a second optical emitter located on the first projection and a second optical detector located on the second optical detector located on the second projection and configured to receive light transmitted from the second optical emitter through a tissue of the tragus.
Mankodi is silent with regards to: a controller configured to measure biological information on the basis of the biological measurement output acquired by the sensor.
Satomi in the field of measurement sensor devices teaches a controller, Figs. 34-35 element 421 [0224] that controls the operation of the entire sensor in a centralized fashion [0226]. Satomi also teaches a power supply as seen in Fig. 3 element 16.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mankodi to incorporate a controller for the intended use of acquiring biological measurement output of the sensor as taught in Satomi to “…acquires various kinds of information on pulse waves (fluctuations in pulse waves, heart rate, variations in heart rate, acceleration pulse waves, etc.), and feeds results of their analysis back to audio playback operation.” (Satomi, [0239]).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the contact portion of Mankodi to the tragus cuff of Cartledge to better retain the measurement device in place while obtaining the measurement.
MacLaughlin in the field of ear sensor devices teaches ear sensors, element 190, emitters, element 116 and detectors, element 118 such as seen in Figs. 4-6, [0017][0043-0044][0045-0046]. “…FIG. 4B, where one or more emitters 116 may be positioned across from one or more detectors 118 to receive light transmitted through the ear 164. As the ear sensor 170 has a retaining component 156 configured to maintain the ear sensor 170 on the ear 164, no additional force may be utilized from the sensing component 152 to maintain the device 170 on the car. Rather, the sensing component 152 may be configured to apply the amount of force desired to receive an optimal pulse oximetry signal. For example, as discussed with respect to the sensor 150 of FIG. 3, the sensing component 152 of the device 170 may be a clip with opposing members each having either one or more emitters 116 or one or more detectors 118. The opposing members may be held against a part of the ear (e.g., the ear lobe 160) with a clip (or clamp, or other configuration) designed to force the opposing members against the ear lobe 160 such that an optimized pulse oximetry signal may be obtained. As depicted in FIG. 5, the sensing component 152 may extend from any part of the retaining component 156, and it may be configured to direct and receive light from emitter(s) 116 and detector(s) 118 through any part of the ear 164 from which a pulse oximetry signal, or any other signal which may result in physiological data, may be taken.” [0043-0044]; “FIG. 6. For example, a reflectance style emitter(s) 116 and detector(s) 118 may be configured in the ear sensor 190 (e.g., in the retaining component 156, as illustrated). The emitter(s) 116 may direct light to the tissue of the ear (represented in dotted lines), and the detector(s) 118 may receive the light reflected from 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Mankodi, Satomi and Cartledge to incorporate a first optical emitter located on the first projection and a first optical detector located on the first projection and configured to detect light emitted from the first optical emitter and scattered by the tragus, a second optical emitter located on the first projection and a second optical detector located on the second optical detector located on the second projection for the intended purpose of receiving light transmitted from the second optical emitter through a tissue of the tragus as taught in MacLaughlin. This configuration of parts will allow to reflect and receive light directed at the tissue of the ear where the received light may represent the pulse oximetry signal that allows determination of physiological data that may include oxygen saturation in hemoglobin, pulse rate, blood pressure, temperature, etc. (MacLaughlin, [0045]). Further it would have been a matter of design choice that requires rearrangement of parts of the 
Regarding Claim 2, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.
Mankodi further teaches: wherein the contact portion and the pressing portion are connected by a movable member capable of changing a relative positional relationship between the contact portion and the pressing portion (“When fitting the earphone to the ear, it may be rotated to cause the end 40 and outer leg 22 of the positioning and retaining structure 20 to engage the cymba concha region and seat beneath the anti-helix. When the body 26 and positioning and retaining structure 20 are in place, the positioning and retaining structure and/or body contact the ear of most people in at least two, and in many people more, of several ways: the outer edge of the outer leg 22 contacts the anti-helix at the rear of the concha; the end 40 of the positioning and retaining structure 20 is underneath the anti-helix; portions of the outer leg 22 or body 26 or both are underneath the anti -tragus; and the sealing structure 18 contacts at the entrance to the ear canal under the tragus. The two or more points of contact hold the earphone in position, providing greater stability.” [0021]).
Regarding Claim 3, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.

Regarding Claim 9, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.
Mankodi further teaches: wherein the insertion portion comprises a lid covering the external ear canal when the insertion portion is inserted in the external ear canal (“The ear interface also includes a sealing structure 18. Not seen in this view of the earphone, the ear interface also includes a cushion body that fits into the concha of the user's ear.” [0017]).
Regarding Claim 10, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.
Mankodi teaches a contact portion configured to come into contact with a tragus (Fig. 3, element 20, “The positioning and retaining structure 20 is on the opposite side of the earphone from the sensor module 100, such that as the positioning and retaining structure presses into the anti-helix in one direction, arrow 110, it results in the sensor being pressed in substantially the opposite direction, arrow 112, against the tragus. Thus, the positioning and retaining structure not only holds the earphone in the ear, it holds the sensor against the skin so that a reliable optical signal can be read from the skin.”, [0020]); 
Mankodi is silent with regards to: further comprising a light-blocking portion configured to block external light incident on the 15sensor when the contact portion is in contact with the tragus.
Satomi in the field of measurement sensor devices teaches: “The earphone 401X of the second design (FIG. 36B) is of an earplug type (canal type) in which, during its use, an earpiece formed of silicone or urethane foam is inserted deep into the external ear canal E5, and its housing 410, like that in the first design (FIG. 36A), has a shape that fits the pit surrounded by the tragus E10 and the antitragus E4 (the cymba conchae in the concha auriculae E9).” [0244]; “In the earphone 401X of the third design, the housing 410 covering the entire auricle E also functions as a light-shielding member for covering the optical sensor 411.” [0245].

Regarding Claim 11, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.
Mankodi does not teach: wherein the light-blocking portion is an ear cover covering an entire auricle.
Satomi in the field of measurement sensor devices teaches: “The earphone 401X of the second design (FIG. 36B) is of an earplug type (canal type) in which, during its use, an earpiece formed of silicone or urethane foam is inserted deep into the external ear canal E5, and its housing 410, like that in the first design (FIG. 36A), has a shape that fits the pit surrounded by the tragus E10 and the antitragus E4 (the cymba conchae in the concha auriculae E9).” [0244]; “In the earphone 401X of the third design, the housing 410 covering the entire auricle E also functions as a light-shielding member for covering the optical sensor 411.” [0245].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-blocking portion in the combinational measurement apparatus of Mankodi, Satomi, Cartledge and MacLaughlin to be a light-blocking portion that covers an entire auricle of the ear as taught in Satomi “…to perform pulse wave measurement stably without being affected by outside light.” (Satomi, [0245]).
Regarding Claims 12-13, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.
Mankodi does not teach: wherein the light-blocking portion is formed on a side of the contact portion facing a front of a head; wherein the 25light-blocking portion is formed on a side of the contact portion facing a top of a head.

Therefore, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Mankodi, Satomi Cartledge and MacLaughlin to include a light-blocking portion as taught in Satomi. The location of the light-blocking portion with respect to the head of a person as taught in Satomi would require a design choice configuration that rearranges the parts in the combination of Mankodi, Satomi Cartledge and MacLaughlin, this would involve only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)) and therefore the claim limitations are met “…to perform pulse wave measurement stably without being affected by outside light.” (Satomi, [0245]).
Regarding Claim 14, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.
Mankodi further teaches: wherein the pressing portion presses the concha towards a back of a head (Fig. 3, [0020]).
16, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.
Mankodi does not teach: wherein the second emitter comprises a first laser diode that emits light at a first wavelength and a second laser diode that emits light at a second wavelength different from the first wavelength.
MacLaughlin in the field of ear sensor devices teaches: “FIG. 2. The ear sensor 114 may include an emitter 116, a detector 118, and an encoder 120. It should be noted that the emitter 116 may be capable of emitting at least two wavelengths of light, e.g., RED and infrared (IR) light, into the tissue of a patient 117, where the RED wavelength may be between about 600 nanometers (nm) and about 700 nm, and the IR wavelength may be between about 800 nm and about 1000 nm. The emitter 116 may include a single emitting device, for example, with two light emitting diodes (LEDs) or the emitter 116 may include a plurality of emitting devices with, for example, multiple LED's at various locations. Regardless of the number of emitting devices, light from the emitter 116 may be used to measure, for example, water fractions, hematocrit, or other physiologic parameters of the patient 117.” [0031].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Mankodi, Satomi Cartledge and MacLaughlin such that the second emitter comprises a first laser diode that emits light at a first wavelength and a second laser diode that emits light at a second wavelength different from the first wavelength as taught in MacLaughlin “…to measure, for example, water fractions, hematocrit, or other physiologic parameters of the patient…” (MacLaughlin, [0031]).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mankodi, Satomi Cartledge and MacLaughlin as applied to claim 1 above, and further in view of LeBoeuf et. al. (U.S. 20100217098, August 26, 2010)(hereinafter, “LeBouef”).
6, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.
Mankodi does not teach: further comprising a holder configured to clamp a head from left and right.
LeBoeuf in the field of monitoring devices teaches a headset that maybe utilized with mono (i.e. one) or stereo (i.e. two) earbuds [0052], Fig. 14A element 400 illustrates an example stereo headset [0096].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mankodi to incorporate a holder for the intended usage of clamping a head from left to right as taught in LeBouef for “…for performing near-real-time personal health and environmental monitoring in wearable, socially acceptable devices. The capability to unobtrusively monitor an individual's physiology and/or environment, combined with improved user compliance.” (LeBouef, [0060]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mankodi, Satomi, Cartledge, MacLaughlin and LeBoeuf as applied to claim 6 above, and further in view Aimone et. al. (U.S. 20160367189, EFD January 6, 2015)(hereinafter, “Aimone”).
Regarding Claim 7, the combination of references Mankodi, Satomi, Cartledge, MacLaughlin and LeBouef substantially teach the claim limitations as noted above.
Mankodi further teaches: “Electrical contacts 202, 204 on the sensor module align with corresponding contacts on the surface of the earphone housing, so that power and data can be exchanged between the sensor module and electronics in or on the earphone. Such a design may, among other things, allow for a more customized positioning of the sensor within ear interfaces of different sizes, or for more reliable coupling of the sensor to the ear tissue.” [0027].

Aimone in the field of wearable sensor systems teaches a wearable headset that has detachable components that includes one or two earpieces 18, as seen in Figs. 6 and 23 for example, connected to inner and outer bands that hold the apparatus to the user’s ear [0040-0041]. Only one earpiece contains the computer electronics, seen in Figs. 6-7 element 26, while the second earpiece may contain no electronics or a battery or a secondary battery wired to the sensors or to the earpiece by integrated wired to prolong the battery life. The arm structures, Fig. 21 element 56, maybe curved for comfort to conform around the user’s head [0051], see Fig 23. 
LeBouef in the field of biological health monitoring systems attached to a body teaches a mono (i.e. one) or stereo (i.e. two) earpiece monitoring system that can be attached to a housing such as a headset [0052] [0062-0064], Fig. 14A element 400 illustrates an example stereo headset [0096]. The various components of the earpiece (e.g. sensors, processor, transmitter/receiver)[0063] attachment are attached to a housing designed to fit around or near the ear. The standard Bluetooth headset “…includes an earpiece attachment that is connected to the headset housing via a double-jointed socket, to provide comfort and positioning flexibility for the user.” [0070]. The power source can be incorporated into the housing in a manner that balances the earpiece electronics and power source [0070]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mankodi such that the holderP0162672-PCT-US (27/30)DM2V9109688.1-28 - comprises the contact portion on one side and a power source, configured to provide electric power to the sensor, on another side opposite the one side as taught in the combination of Aimone and LeBouef, “…for comfort to conform around the user's head…” (Aimone, [0051]) while balancing the weight of the earpiece electronics and power source (LeBouef, [0070]).
8, the combination of references Mankodi, Satomi, Cartledge, MacLaughlin and LeBouef substantially teach the claim limitations as noted above.
Mankodi does not explicitly teach: wherein the holder is 5configured so that downward forces in a direction of gravity on one end and another end are substantially equal when the one end and another end are facing downward in the direction of gravity.
Aimone in the field of wearable sensor systems teaches a wearable headset that has detachable components that includes one or two earpieces 18, as seen in Figs. 6 and 23 for example, connected to inner and outer bands that hold the apparatus to the user’s ear [0040-0041]. Only one earpiece contains the computer electronics, seen in Figs. 6-7 element 26, while the second earpiece may contain no electronics or a battery or a secondary battery wired to the sensors or to the earpiece by integrated wired to prolong the battery life. The arm structures, Fig. 21 element 56, maybe curved for comfort to conform around the user’s head [0051], see Fig 23. 
LeBouef in the field of biological health monitoring systems attached to a body teaches teaches a mono (i.e. one) or stereo (i.e. two) earpiece monitoring system that can be attached to a housing such as a headset [0052] [0062-0064], Fig. 14A element 400 illustrates an example stereo headset [0096]. The various components of the earpiece (e.g. sensors, processor, transmitter/receiver)[0063] attachment are attached to a housing designed to fit around or near the ear. The standard Bluetooth headset “…includes an earpiece attachment that is connected to the headset housing via a double-jointed socket, to provide comfort and positioning flexibility for the user.” [0070]. The power source can be incorporated into the housing in a manner that balances the earpiece electronics and power source [0070]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mankodi to incorporate a holder that is substantially equal on both ends to face downward in the direction of gravity as taught in the combination of Aimone .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mankodi, Satomi, Cartledge and MacLaughlin as applied to claim 2 above, and further in view of LeBoeuf et. al. (U.S. 20080146890, June 19, 2008)(hereinafter, “LeBoeuf08”).
Regarding Claim 15, the combination of references Mankodi, Satomi, Cartledge and MacLaughlin substantially teach the claim limitations as noted above.
Mankodi further teaches a pressing portion, insertion portion and moveable member: (Fig. 3, element 18, “…the sealing structure 18 contacts at the entrance to the ear canal under the”,[0021]; Fig. 3, element 20, “The positioning and retaining structure 20 is on the opposite side of the earphone from the sensor module 100, such that as the positioning and retaining structure presses into the anti-helix in one direction, arrow 110, it results in the sensor being pressed in substantially the opposite direction, arrow 112, against the tragus. Thus, the positioning and retaining structure not only holds the earphone in the ear, it holds the sensor against the skin so that a reliable optical signal can be read from the skin.”, [0020]; “When fitting the earphone to the ear, it may be rotated to cause the end 40 and outer leg 22 of the positioning and retaining structure 20 to engage the cymba concha region and seat beneath the anti-helix. When the body 26 and positioning and retaining structure 20 are in place, the positioning and retaining structure and/or body contact the ear of most people in at least two, and in many people more, of several ways: the outer edge of the outer leg 22 contacts the anti-helix at the rear of the concha; the end 40 of the positioning and retaining structure 20 is underneath the anti-helix; portions of the outer leg 22 or body 26 or both are underneath the anti -tragus; and the sealing structure 18 contacts at the entrance to the ear canal under the tragus. The two or more points of contact hold the earphone in position, providing greater stability.” [0021]), 

LeBoeuf08 in the field of monitoring devices teaches a housing (i.e. frame) Fig. 9 element 902 for an earpiece where a flat portion is facing the outside of the external ear canal [0149].
Since the measurement apparatus of Mankodi comprises a pressing portion and moveable member it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a frame that comprises a flat portion facing an outside of the external ear canal as taught in LeBoeuf08 for comfort and positioning flexibility for the user (LeBoeuf08, [0074]). The arrangement of the moveable member and pressing portion with respect to the frame is a design choice that requires rearrangement of the parts in the combination measurement device involving only routine skill in the art (See MPEP 2144.04 VI C, In re Japikse and In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)).

Response to Arguments
	Examiner has reviewed the prior art and updated the search. Embodiments of MacLaughlin not previously used in prior office actions provided sufficient teachings of the amended claim 1 limitations and provided teachings for new claim 16. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793            

/JONATHAN CWERN/Primary Examiner, Art Unit 3793